DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	As per claim 7, the claim recites “further comprising another expansion valve”. It is unclear whether infringement requires more than one valve, since claim 7 depends on claim 1 which does not recite an expansion valve. Rather, it should be noted that claim 2 provides proper antecedence for “an expansion valve”. For examination purposes, claim 7 will be construed as depending on claim 2.
Allowable Subject Matter
Claims 1-6 and 8-17 are allowed. Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claims 1 and 8. The closest references are: Xu et al. (US 11365913 B2), herein Xu, Hellmann (US 10823461 B2), and Hu et al. (CN 111174453 A), herein Hu.
Xu at best teaches a refrigeration system (see figures 1 and 2), which comprises: an ejector (500) in fluid communication with a first evaporative heat exchanger (upper 400) and a flash drum (600), the ejector (500) positioned downstream of the first evaporative heat exchanger (upper 400) and positioned upstream of the flash drum (600); the first evaporative heat exchanger (upper 400) in fluid communication with the flash drum (600) and positioned downstream of the flash drum (as evidence by the arrows in figure 1); a second evaporative heat exchanger (lower 400) in fluid communication with the flash drum (600) and a single compressor (100; see figure 2), the second evaporative heat exchanger (lower 400) positioned upstream of the compressor (100; in figure 2) and downstream of the flash drum (600); the compressor (100) in fluid communication (via 630) with the flash drum (600) and positioned downstream of the flash drum (as shown in figure 1); and a condensing heat exchanger (200) in fluid communication with the compressor (100).
However, Xu fails to disclose a pump, the ejector being positioned downstream the pump, the condensing heat exchanger in fluid communication with the pump, and positioned downstream of the compressor and upstream the pump.
Hellmann at best teaches a refrigeration system (see figures 1 and 2), which comprises: an ejector (6) in fluid communication with a first evaporative heat exchanger (12), a pump (7) and a flash drum (8), the ejector (6) positioned downstream (see arrow F2) of the first evaporative heat exchanger (12) and the pump (7) and positioned upstream of the flash drum (8); the first evaporative heat exchanger (12) in fluid communication with the flash drum (8) and positioned downstream of the flash drum (via 10a); a second evaporative heat exchanger (16) in fluid communication with the flash drum (8) and a pair of compressors (18a-18b), the second evaporative heat exchanger (16) positioned upstream of the compressors (18a-18b) and downstream of the flash drum (8); and a condensing heat exchanger (4) in fluid communication with the compressors (18a-18b) and the pump (7).
However, Hellmann fails to disclose the second evaporative heat exchanger in communication with a single evaporator, the compressor in fluid communication with the flash drum and positioned downstream of the flash drum, or the condensing heat exchanger positioned downstream of the compressor and upstream of the pump.
Lastly, Hu at best teaches a refrigeration system (see figure 2), which comprises: an ejector (7) in fluid communication with a first evaporative heat exchanger (41), a pump (12) and a flash drum (3), the ejector (7) positioned downstream of the first evaporative heat exchanger (41) and the pump (12) and positioned upstream of the flash drum (3); the first evaporative heat exchanger (41) in fluid communication with the flash drum (3) and positioned downstream of the flash drum (as shown in figure 2); a second evaporative heat exchanger (42) in fluid communication with the flash drum (3) and a single compressor (14), the second evaporative heat exchanger (42) positioned upstream of the compressor (14) and downstream of the flash drum (3); the compressor (14) in fluid communication with the flash drum (3) and positioned downstream of the flash drum (3); and a condensing heat exchanger (21) in fluid communication with the compressor (14) and the pump (12).
However, Hu fails to teach the condensing heat exchanger positioned downstream of the compressor and upstream of the pump.
 There are no prior art teachings that would otherwise supplement or substitute the teachings of Xu, Hellmann, or Hu to arrive at the claimed invention. The prior art fails to teach the relative arrangement of the condensing heat exchanger between the pump and the compressor. Although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 for changing the relative arrangement of the condenser to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different locations for the condenser, the pumps, the valves, the conduits, etc.) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of the aforementioned prior art references require the specific arrangement of the components as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to the prior art to arrive at the claimed invention would be based on improper hindsight, and would render the prior art inoperable for its intended purpose. Assuming arguendo, rearranging the condensers and pumps of the prior art would change the principles of operation thereof, since it would require completely redesigning the structure of the air-conditioning apparatus such that the fluid flow throughout the system achieves the intended purpose of providing the various modes of operation (i.e. cooling, defrosting, etc.), as currently described therein. Any changes to the locations of the pump, the compressor, and/or the condenser would also change the pressure and temperature of the refrigerant fluid throughout the system, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).